Citation Nr: 1013054	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  03-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine or cervical spine.  

2.  Entitlement to a compensable rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO reopened and denied a claim for 
service connection for PTSD.  The RO also denied service 
connection for degenerative joint disease of the cervical 
spine or lumbar spine, and continued a noncompensable 
evaluation assigned to the service-connected bilateral 
hearing loss.  

In November 2005, the Veteran testified before the 
undersigned Veterans Law Judge at the RO in Waco, Texas 
concerning the issues on appeal.  In February 2006 the Board 
reopened the Veteran's claim for service connection for PTSD 
and remanded all of the claims for further development.  In 
a January 2010 rating decision, the RO granted the Veteran's 
claim for PTSD.  Thus, the two issues listed on the title 
page are the remaining claims under appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his January 2010 VA Form 9, the Veteran indicated that he 
desired a hearing before the Board at the RO (that is, a 
Travel Board hearing).  Pursuant to 38 C.F.R. § 20.700 
(2009), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules Travel Board hearings between the RO and the 
Board, a remand of these matters to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


